Title: From George Washington to Robert Digby, 26 February 1782
From: Washington, George
To: Digby, Robert


                  
                     Sir
                     Philada 26th February 1782
                  
                  I do myself the honor to inform your Excellency that Brigadier General Knox and Gouverneur Morris Esquire are to meet Brigadier General O’Hara and Colo. Abercrombie at Elizabeth Town on the 15th of next Month for the purpose of settling all matters relating to the subsistence exchange and treatment of prisoners of War—As I am authorized to enter into a negociation respecting Naval as well as Land Prisoners, I have to propose to your Excellency either to give powers to the two Gentlemen above mentioned or to appoint others to treat with my Commissioners on such matters as relate to the Marine.  I have the honor to be with due Respect Sir Yr most obt and humble servt.
                  
               